Bullard J.,

delivered the opinion of the court.
This is an action upon a note purporting to be signed by the commercial firm of Cloman & Harrell, against each of the partners since its dissolution. Cloman was personally served, and Harrell is represented by a curator ad hoc. The curator of Harrell denied that the note was signed either by him or by Cloman j he denied the partnership, and avers that *379the plaintiff has not shown any cause of action, or that Harrell is amenable to the jurisdiction of the court.
defendant6 de- ' lsbatd tb® was signed by authorized7 °'to ^ h'“’ knowiedgements not inadmissible íhemálero'fthe
, But -where the party expressly signature134 has be™ fo,:?®l!> acknowiedge^o"stS Tha^Tiie g^ne'6 is 'in* sufficient.
am denied that the note was signed by himseIf> or the firm which he was a member, and two witnesses testified that he admitted the note to be genu¡ne, and that it nersh^p"transact tion> anc\ tbere was judgment against him.
Cloman answered that the note was a joint one, and he was not bound to answer until Harrell was regularly made a party. He denies that the plaintiffs compose the firm of Montelius & Fuller. He alleges there never was such a firm as Cloman & Harrell composed of the defendants. He says, that the note sued on, was not signed or executed by the respondent, nor by any person having authority to bind him, and that he never received any consideration therefor.
There was judgment of non-suit, and the plaintiffs appealed
With respect to the defendant Harrell, the judgment is clearly right, and must be affirmed.
The evidence to charge Cloman, is before us, and a careful examination of it and of the authority relied on by the appellants, has satisfied us that the court erred.
Admitting that the answer of the defendant Cloman, amounts to such a formal denial of his signature and that of the firm, as is contemplated by law, in order to require proof of the signature, it does not follow, as was supposed by the defendants’ counsel, that in such a case as this, the proof by acknowledgements or admissions of the party was inadmissible. It is true we held in the case of Plicque & Le Beau vs. La Branche, 9 Louisiana Reports, 559; that when the defendant alleges that his signature had been forged, evidence of his acknowledgements or admissions that the signature was genuine was insufficient. But ihe case now before us is different, and is governed by different principles. Two wit-to be genuine, and that it was a partnership transaction, and s ’ r r nesses testify that the defendant Cloman admitted the note to be genuine, and that it was a parir tbat he was liable to pay the money.
, , , as it relates to the defendant Harrell, with costs; and as it The judgment of the District Court is, therefore, affirmed, relates to the defendant Cloman, it is avoided and reversed ; and it is further adjudged and decreed, that the plaintiffs i „ i % i -i recover of him the sum of one thousand and twentv-eight *380dollars'and ninety-six cents, with interest at five, per cent, from the 10th day of April, 1839, and costs in- both courts,